                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

CHARLES W. BAUER,

          Plaintiff,

v.                                     Case No:   2:15-cv-721-FtM-29MRM

COMMISSIONER      OF       SOCIAL
SECURITY,

          Defendant.


                              OPINION AND ORDER

      This     matter    is   before    the   Court   on   consideration   of

Magistrate Judge Mac R. McCoy’s Report and Recommendation (Doc.

#74), filed on June 28, 2019, recommending that the Decision of

the Commissioner be affirmed.            Plaintiff filed Objections (Doc.

#80) on August 14, 2019, and the Commissioner filed a Reply to

Plaintiff’s Objections (Doc. #85) on September 1, 2019.            Plaintiff

also filed two Unopposed Motions for Judicial Notice (Docs. #77,

#78) on August 12, 2019.

                                        I.

     The Court reviews the Commissioner’s decision to determine if

it is supported by substantial evidence and based upon proper legal

standards.     Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004)(citing Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997)).       Substantial evidence is more than a scintilla

but less than a preponderance, and is such relevant evidence as a
reasonable person would accept as adequate to support a conclusion.

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)(citing

Crawford,     363    F.3d   at    1158-59).             Even    if    the    evidence

preponderates against the Commissioner’s findings, the Court must

affirm   if   the    decision     reached     is    supported        by   substantial

evidence.      Crawford,    363    F.3d     at     1158-59     (citing      Martin   v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).                     The Court does

not decide facts anew, make credibility judgments, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Moore, 405 F.3d at 1211 (citing Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983)); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005)(citing Phillips v. Barnhart, 357 F.3d 1232,

1240 n.8 (11th Cir. 2004)).         The Court reviews the Commissioner’s

conclusions of law under a de novo standard of review.                      Ingram v.

Comm’r   of   Soc.   Sec.   Admin.,    496       F.3d   1253,    1260     (11th   Cir.

2007)(citing Martin, 894 F.2d at 1529).

                                       II.

     Plaintiff served 4 years with the United States Air Force,

and 33 years as a reservist.           Plaintiff served as a dual status

air technician for the Air National Guard, which position required

plaintiff to wear a military uniform and be deployment ready.

Plaintiff applied for retirement benefits in 2001 at age 62.

Plaintiff     received   his     monthly     retirement        insurance     benefits

(RIB), but it was reduced by the windfall elimination provision



                                      - 2 -
(WEP).     In 2012, plaintiff was informed that he was exempt from

the WEP and sought reconsideration of his benefits calculation.

Plaintiff received a hearing before an ALJ.

     On March 10, 2015, the Administrative Law Judge rendered a

fully favorable decision finding that plaintiff’s social security

benefits    were     incorrectly   calculated       and   that      the   windfall

elimination provision should not apply.             (Doc. #19-1.)

     On March 30, 2015, the Southeastern Program Service Center

Assistant Regional Commissioner issued a letter indicating that

the ALJ’s decision would not be implemented pending further review

since it was contrary to law and regulations.             The Appeals Council

found that the ALJ correctly found that Peterson v. Astrue 1 did

not apply, and therefore the ALJ could not have reopened the case.

Further,    the    Appeals   Council    found   that   the    ALJ    should   have

dismissed the case.      As a result, the Appeals Council dismissed a

request for hearing, and deemed that the Decision of the ALJ had

no effect.     (Id.)    In dismissing the request for a hearing, the

Appeals Council specifically found that the ALJ’s decision was not

substantively correct because the WEP did apply to plaintiff.

     On April 20, 2018, the Court issued an Opinion and Order (Doc.

#44) denying the Commissioner’s motion to dismiss for lack of

subject     matter     jurisdiction,      finding      that   subject      matter



     1   Petersen v. Astrue, 633 F.3d 633 (8th Cir. 2011).



                                       - 3 -
jurisdiction did exist.    The Court found that the Appeals Council

had engaged in a de facto reopening of the case and reconsideration

of the claims, which allowed for judicial review on the merits.

                                  III.

     As to the merits, the Magistrate Judge addressed whether the

uniformed service exception to the WEP applied to plaintiff’s

position as an Ohio Air National Guard military technician (dual

status).   Relying on Martin v. Soc. Sec. Admin., Comm’r, 903 F.3d

1154 (11th Cir. 2018), the Magistrate Judge recommends that the

Social Security Administration’s interpretation be affirmed.                 In

Martin, which found that work as a dual status technician was not

“wholly” as a uniformed service member and therefore the military

exception to WEP did not apply, the Eleventh Circuit gave deference

to the agency interpretation under Skidmore v. Swift & Co., 323

U.S. 134 (1944), and did not use the framework under Chevron,

U.S.A., Inc. v. Nat’l Resources Defense Council, Inc., 467 U.S.

837 (1984).

     The   Magistrate   Judge   noted    a   dual   status   employee   is    a

civilian position, that Congress refers to a dual status technician

as a civilian position, and plaintiff even received separate

pensions for the two positions.         The Magistrate Judge found that

the factual difference in duties for plaintiff compared to those

of Martin, including being under military command, did not render




                                  - 4 -
a   dual   status   technician    position   to   be   a    “wholly”   military

position.

      The Magistrate Judge also addressed the issue of whether the

Social Security Administration erred by not inputting plaintiff’s

taxed earnings correctly.        As a preliminary matter, the Magistrate

Judge found that the issue is tied to the WEP and therefore

plaintiff exhausted his administrative remedies.               The Magistrate

Judge concluded that remand was not required for recalculation

because the Commissioner’s calculation of plaintiff’s earnings and

RIB were supported by substantial evidence despite the destruction

of the record in this case.

                                     IV.

      Plaintiff filed objections arguing the Magistrate Judge:

            erred in overlooking a ruling that SSA omitted
            the Average Indexed Monthly Earnings ("AIME"),
            that SSA omitted calculating high and low
            determinations on thirteen of Mr. Bauer's
            yearly military earnings from 1966, 1970-71,
            1978-84 and 1986, and improper Deemed Military
            Wages ("DMW") were entered by SSA on its
            print-out. High and low determinations for
            those years, correct military wages, and
            inclusion of proper DMW figures, are essential
            elements in determining Mr. Bauer's RIB
            without causing him substantial harm. The R&R
            also lacked findings that Mr. Bauer is exempt
            from the WEP for forty-nine years of full-time
            employment. In 2001, the AIME was based on
            thirty years of full-time employment, and not
            thirty-five years. (Tr. 51, at 60).

(Doc. #80, pp. 3-4.)       Mr. Bauer also objects to the Magistrate

Judge’s    assessment   that     plaintiff’s   Civil       Service   Retirement



                                    - 5 -
System (CSRS) full time earnings were “not relevant.”              (Id., p.

4).   More specifically, Mr. Bauer objects that the Commissioner’s

1991-1992 explanations in its Supplemental brief were based on

speculation and not substantial evidence (id., pp. 4-5); that

military earnings from January to June 30, 1995, with plaintiff’s

July to December 1995 covered tax earnings of $2,035.25 from

Evergreen Aviation Ground, and his covered earnings from July 1995

to 2001 were improperly lumped in with his military earnings from

1957 to 1995 when the WEP was applied to plaintiff’s benefits (id.,

p. 6).

      After    an   independent   review,   the   Court   agrees   with   the

conclusions of the Magistrate Judge that the uniformed service

exception to the WEP does not apply, and therefore plaintiff is

not exempt from the WEP.      The Court need not reach the objections

to the calculations of plaintiff’s earnings on this basis.

      Accordingly, it is now

      ORDERED:

      1.      The Report and Recommendation (Doc. #74) is accepted and

adopted by the Court.

      2.      Plaintiff's Objection (Doc. #43) is OVERRULED.

      3.      Plaintiff’s Unopposed Motions for Judicial Notice (Docs.

#77, #78) are denied as moot.

      4.      The Decision of the Commissioner of Social Security is

affirmed.



                                   - 6 -
     5.   The Clerk of the Court shall enter judgment accordingly

and close the file.

     DONE and ORDERED at Fort Myers, Florida, this    30th    day

of September, 2019.




Copies:
Hon. Mac R. McCoy
U.S. Magistrate Judge

Plaintiff
Counsel of Record




                              - 7 -
